Case 4:20-cv-10899-MFL-DRG ECF No. 1-1 filed 04/08/20    PageID.23   Page 1 of 1



                    INDEX OF EXHIBITS TO
      PLAINTIFF’S VERIFIED COMPLAINT FOR EMERGENCY
     TEMPORARY RESTRAINING ORDER, PRELIMINARY AND
  PERMANENT INJUNCTIVE RELIEF, AND DECLARATORY RELIEF


Exhibit A   The Coronavirus, Aid, Relief, and Economic Security Act, Pub. L. No.
            116-136 §§ 1101-03, 1107, 1114 (2020) (the “PPP” provisions of the
            “CARES Act”)

Exhibit B   Business Loan Program Temporary Changes; Paycheck Protection
            Program, RIN 3245-AH34 (Interim Final Rule Apr. 1, 2020) (“SBA
            3245”)

Exhibit C   Business Loan Program, 60 Fed. Reg. 64356 et seq. (proposed Dec. 15,
            1995) (to be codified at 13 C.F.R. § 120.110)

Exhibit D   13 C.F.R § 120.110

Exhibit E   SBA Standard Operating Procedure 50 10 5(K) – Lender and
            Development Company Loan Programs (Apr. 1, 2019) (the “SOP”)

Exhibit F   Exemplar Copy of SBA Paycheck Protection Program Borrower
            Application, Form 2483 (Apr. 2020)

Exhibit G   Hancock Whitney Bank Paycheck Protection Program Supplemental
            Information Form (current as of Apr. 7, 2020)

Exhibit H   Plaintiff’s SBA Paycheck Protection Program Borrower Application,
            Form 2483 (Apr. 6, 2020)




                                       1
